Case 1:18-cv-00005-DKW-WRP Document 108 Filed 06/22/20 Page 1 of 4            PageID #:
                                  3187



 KYLIE W. WAGER CRUZ            #10165
 DAVID L. HENKIN                #6876
 EARTHJUSTICE
 850 Richards Street, Suite 400
 Honolulu, Hawai‘i 96813
 Telephone No.: (808) 599-2436
 Fax No.: (808) 521-6841
 Email: kwager@earthjustice.org
        dhenkin@earthjustice.org

 Attorneys for Plaintiffs*

                   IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF HAWAI‘I

 NA KIA‘I KAI, an unincorporated          )   Civil No. 18-00005-DKW-WRP
 association; SURFRIDER                   )
 FOUNDATION, a non-profit                 )   JOINT STIPULATION AND ORDER
 corporation; and PESTICIDE ACTION        )   RE: AWARD OF PLAINTIFFS’
 NETWORK NORTH AMERICA, a                 )   ATTORNEYS’ FEES AND COSTS
 non-profit corporation,                  )   OF LITIGATION
                                          )
              Plaintiffs,                 )
                                          )
       v.
                                          )   Judge: Hon. Derrick K. Watson
 JAMES NAKATANI in his official           )
 capacity as Executive Director of the    )
 STATE OF HAWAI‘I                         )
 AGRIBUSINESS DEVELOPMENT                 )
 CORPORATION,                             )
                                          )
              Defendant.                  )
                                          )




       *
        Pursuant to Local Rule 10.2(b), please refer to the signature page for the
 complete list of parties represented.
Case 1:18-cv-00005-DKW-WRP Document 108 Filed 06/22/20 Page 2 of 4             PageID #:
                                  3188



             JOINT STIPULATION AND ORDER RE: AWARD OF
        PLAINTIFFS’ ATTORNEYS’ FEES AND COSTS OF LITIGATION

        WHEREAS, on February 18, 2020, Plaintiffs Na Kai‘i Kai, Surfrider

 Foundation, and Pesticide Action Network North America (collectively,

 “Plaintiffs”) and Defendant James Nakatani, in his official capacity as Executive

 Director of the State of Hawai‘i Agribusiness Development Corporation, entered

 into a settlement agreement (ECF No. 99-1) that recognizes Plaintiffs’ entitlement

 to a reasonable award of their attorneys’ fees and costs of litigation (including

 expert witness fees) for work related to the Clean Water Act claims against

 Defendant in the above-captioned matter;

        WHEREAS, on April 9, 2020, this Court entered the Joint Stipulation and

 Order Re: Dismissal (ECF No. 99), which left for resolution through future

 negotiation or motion practice Plaintiffs’ claim for an award of attorneys’ fees and

 costs of litigation; and

        WHEREAS, in the interest of the public, the parties, and judicial economy,

 the parties have entered into a Settlement Agreement to resolve Plaintiffs’

 remaining claim relating to attorneys’ fees and costs of litigation without further

 litigation;
Case 1:18-cv-00005-DKW-WRP Document 108 Filed 06/22/20 Page 3 of 4             PageID #:
                                  3189



       NOW, THEREFORE, IT IS STIPULATED BY AND BETWEEN

 PLAINTIFFS AND DEFENDANT that:

       1.     The Settlement Agreement Re: Award of Plaintiffs’ Attorneys’ Fees

 and Costs of Litigation (dated June 19, 2020) (“Fees Settlement”), which is lodged

 herewith, resolves Plaintiffs’ claim for an award of attorneys’ fees and costs, which

 shall hereby be dismissed with prejudice;

       2.     This Court shall retain jurisdiction to enforce the terms of the Fees

 Settlement. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375

 (1994).

       Executed this 19th day of June, 2020.



                                        /s/ David L. Henkin
                                        KYLIE W. WAGER CRUZ
                                        DAVID L. HENKIN
                                        EARTHJUSTICE
                                        Attorneys for Plaintiffs
                                        Na Kia‘i Kai, Surfrider Foundation, and
                                        Pesticide Action Network North America




                                           2
Case 1:18-cv-00005-DKW-WRP Document 108 Filed 06/22/20 Page 4 of 4       PageID #:
                                  3190



                                    /s/ Andrew D. Goff
                                    CLARE E. CONNORS
                                    Attorney General of Hawai‘i
                                    ANDREW D. GOFF
                                    BRYAN C. YEE
                                    Deputy Attorneys General
                                    Department of the Attorney General, State
                                    of Hawai‘i
                                    425 Queen Street
                                    Honolulu, Hawai‘i 96813
                                    Telephone: (808) 586-1180
                                    Email: andrew.d.goff@hawaii.gov
                                    Attorneys for Defendant
                                    James Nakatani, in his official capacity as
                                    Executive Director of the State of Hawai‘i
                                    Agribusiness Development Corporation



       APPROVED AND SO ORDERED.

       DATED: June 22, 2020 at Honolulu, Hawai'i.




                                     /s/ Derrick K. Watson
                                     Derrick K. Watson
                                     United States District Judge




 _________________________________________________________________
 Na Kia‘i Kai, et al., v. Nakatani, Civil No. 18-00005-DKW-WRP (D. Haw.);
 JOINT STIPULATION AND ORDER RE: AWARD OF PLAINTIFFS’
 ATTORNEYS’ FEES AND COSTS OF LITIGATION

                                      3
